818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda GREEN, Plaintiff-Appellant,v.Patrick W. McGARTH;  Brian Sweeney;  and E. Barry Ryan,Defendants-Appellees.
No. 86-6006.
United States Court of Appeals, Sixth Circuit.
May 19, 1987.

Before KEITH, KENNEDY, and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant appeals the District Court's grant of summary judgment to defendants-appellees in this diversity contract action.  Upon review of the record and the briefs filed herein, we AFFIRM the District Court's judgment for the reasons stated in its memorandum opinion and order filed on August 26, 1986.   JS512-1015  WLWL CA6FTT87-11661.00